Citation Nr: 1645542	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-38 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for paresthesia of the left lateral thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

Throughout the appeal period, manifestations of the Veteran's left thigh paresthesia included no more than mild to moderate paralysis of the external cutaneous nerve on objective examination. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the left thigh paresthesia   have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8529 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran is seeking an initial compensable rating for his service connected paresthesia of the left lateral thigh.  This disability is rated noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8529.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  Id.  Accordingly, the hyphenated diagnostic code used in this case indicates that the Veteran's left thigh paresthesias are rated by analogy to paralysis of the external cutaneous nerve of the thigh under Diagnostic Code 8529.

Disabilities under Diagnostic Code 8529 are evaluated under the rating criteria for   Diseases of the Peripheral Nerves.  See 38 C.F.R. §§ 4.124a, Diagnostic Code 8529.  Under this code section, a noncompensable rating is assigned for mild or moderate paralysis of the external cutaneous nerve of the thigh and a 10 percent rating is warranted for severe to complete paralysis.  Id.  

The Veteran contends that an initial compensable rating is warranted for numbness and burning sensation in the left thigh.  However, after a review of the medical evidence of record, no more than the currently assigned noncompensable rating is warranted for paresthesias of the left thigh throughout the appeal period.  Notably, there has been no objective evidence of severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. §§ 4.124a, Diagnostic Code 8529.  In May 2011, complaints of weakness of the legs were considered mild and thought to be due to lack of exercise.  On VA examination in October 2011, there was a lack of sensation in the lateral left thigh.  However, it was noted the Veteran had a history of left sciatica and lumbar radiculopathy that resulted from a nonservice-connected left lumbar disc herniation.  

A January 2012 electromyography (EMG) revealed that there was no evidence of peripheral neuropathy of either lower extremity.  An entry dated in July 2012 further clarified that the Veteran had causalgia paresthesia of the left thigh due to lateral cutaneous nerve, resulting in numbness.  The EMG changes were related to the lower lumbar root distribution and did not contribute to the thigh paresthesia.  The provider further noted that complaints of pain were related to the nonservice-connected sciatic nerve, which subsided after his back surgery. 

A September 2013 EMG also revealed no evidence of peripheral neuropathy of the lower extremities.  On VA examination in December 2014, the nerves were all evaluated as normal, to include the external cutaneous nerve of the left thigh.  Subjective complaints of paresthesias and numbness in the left lower extremity were considered no more than moderate.  The Veteran did not have any trophic changes.  His gait was normal.  The EMG showed L4-5 acute chronic radiculopathy (not related to the service-connected disability).  

On VA examination in May 2016 the Veteran reported severe paresthesias and numbness; however, on objective examination, there was only mild, incomplete paralysis of the external cutaneous nerve of the left thigh.  All other nerves were evaluated as normal.  The examiner noted that an April 2014 magnetic resonance imaging scan (MRI) of the lumbar spine showed bilateral neuroforaminal narrowing that affected the existing corresponding nerve roots.  The examiner noted that the mild weakness arising after placing both knees on the floor was from either the spinal condition or injection, but the examiner could not differentiate without resorting to speculation.  However, the examiner did conclude that the sensory aspects of the Veteran's condition were related to involvement of the lateral cutaneous nerve.  
Even when affording the Veteran all reasonable doubt and attributing the complaints of weakness to the service-connected disability, there has been no objective evidence of severe to complete paralysis of the external cutaneous nerve of the thigh to warrant a 10 percent rating at any time throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a; Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left thigh paresthesias are evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8529, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  Throughout the appeal period, manifestations of the disability included no more than mild to moderate paralysis of the external cutaneous nerve of the left thigh.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  A 10 percent is provided for certain manifestations of nerve disability, but the medical evidence demonstrates that those manifestations are not present in this case, i.e. there was no evidence of severe to complete paralysis of the external cutaneous nerve of the thigh.  The currently assigned noncompensable criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8529; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected left thigh disability.  In fact, the evidence shows that examiner in 2014 noted that the Veteran reported that his thigh condition impacted his ability to work "at times" due to pins and needles.  There was no indication he was rendered unemployable.  Most recently on examination in 2016, the examiner found that the Veteran was retired from construction work and if he did desire to return to that type of work, the pain would interfere with walking and activities involving use of the left leg; however, the examiner did not state the Veteran was rendered unemployable, nor comment on the impact in a different line of work and/or sedentary employment.   Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

An initial compensable evaluation for paresthesia of the left lateral thigh is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


